IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 41704

STATE OF IDAHO,                                  )     2014 Unpublished Opinion No. 645
                                                 )
       Plaintiff-Respondent,                     )     Filed: August 4, 2014
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
LUIS ANGEL CORTES,                               )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Timothy L. Hansen, District Judge.

       Judgment of conviction and unified sentence of eight years, with a minimum
       period   of   confinement    of     three   years,    for    trafficking in
       methamphetamine, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Diane M. Walker, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                         Before LANSING, Judge; GRATTON, Judge;
                                  and MELANSON, Judge

PER CURIAM
       Luis Angel Cortes was found guilty of trafficking in methamphetamine. I.C. §§ 37-
2732B(a)(4), 37-2732B(c). In exchange for his guilty plea, additional charges were dismissed.
The district court sentenced Cortes to a unified term of eight years, with a minimum period of
confinement of three years. Cortes appeals.
       Sentencing is a matter for the trial court's discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.



                                                1
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Cortes’s judgment of conviction and sentence are affirmed.




                                                   2